Case: 11-14065   Date Filed: 08/28/2012   Page: 1 of 5

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-14065
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:97-cr-00319-LSC-TMP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MORRIS MITCHELL PARHAM,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (August 28, 2012)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
                 Case: 11-14065       Date Filed: 08/28/2012        Page: 2 of 5

       Morris Mitchell Parham appeals his 40-month sentence imposed upon

revocation of his supervised release, pursuant to 18 U.S.C. § 3583(e)(3). On

appeal, Parham argues that his 40-month sentence, which is above the advisory

guidelines range, is substantively unreasonable. After review, we affirm.

       “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006).1 The district

court must consider the policy statements in Chapter 7 of the Sentencing

Guidelines, one of which provides recommended, non-binding ranges of

imprisonment. United States v. Silva, 443 F.3d 795, 799 (11th Cir. 2006).

       Here, the parties do not dispute that, with a Grade B violation and a criminal

history category of VI, Parham’s recommended guidelines range under advisory

Chapter 7 was 21 to 27 months’ imprisonment. See U.S.S.G. § 7B1.4(a). Because

       1
         The relevant § 3553(a) factors the court must consider are: (1) the nature and
circumstances of the offense and the history and characteristics of the defendant; (2) the need to
afford adequate deterrence; (3) the need to protect the public; (4) the need to provide the
defendant with educational or vocational training or medical care; (5) the guidelines range and
pertinent policy statements of the Sentencing Commission; (6) the need to avoid unwanted
sentencing disparities; and (7) the need to provide restitution to victims. See 18 U.S.C. § 3583(e)
(cross referencing 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7)).


                                                 2
                 Case: 11-14065       Date Filed: 08/28/2012        Page: 3 of 5

Parham was on supervised release for a Class A felony, the statutory maximum

sentence upon revocation was five years’ imprisonment. See 18 U.S.C.

§ 3583(e)(3).

       We review a sentence imposed upon revocation of supervised release for

reasonableness, using the deferential abuse-of-discretion standard. United States

v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008). The party

challenging the sentence has the burden to show it is unreasonable. United States

v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). We will vacate a sentence only if

“we are left with the definite and firm conviction that the district court committed

a clear error of judgment in weighing the § 3553(a) factors by arriving at a

sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc)

(quotation marks omitted).2

       Here, Parham has not shown that his 40-month sentence was substantively

unreasonable. Parham has a long history of criminal activity, including numerous

convictions for possession of marijuana. Parham’s underlying conviction was for

possession with intent to distribute 106.8 grams of cocaine base. Specifically, in



       2
        Parham does not challenge the district court’s finding that he violated the terms of his
supervised release or argue that the district court committed any procedural error.

                                                 3
                Case: 11-14065       Date Filed: 08/28/2012       Page: 4 of 5

1996, police officers in Bessemer, Alabama stopped Parham’s car to arrest him for

a felony probation violation and found three bags of crack cocaine on his person.

After pleading guilty, Parham was sentenced to 151 months’ imprisonment,

followed by five years’ supervised release.3

       In May 2008, Parham began his period of supervised release, one condition

of which was to refrain from illegally possessing a controlled substance. Just over

three years later, on July 27, 2011, Parham was arrested for possession of

marijuana and cocaine. The drugs, which a Bessemer, Alabama police officer

found in Parham’s car, were packaged into seven bags of marijuana and four bags

of cocaine, i.e, packaged individually for sale. Although Parham testified at the

revocation hearing that he did not own the drugs or know they were in the car and

denied he was a drug dealer, the district court discredited his testimony, finding

that Parham had “obviously gone back to dealing drugs.” Parham does not

challenge this finding on appeal.

       In imposing a 40-month sentence, the district court noted Parham’s criminal

history as a drug dealer who “had a hundred something grams of crack cocaine

with [him] the last time” the police stopped him in Bessemer. In light of Parham’s



       3
        In April 2008, the district court granted Parham’s 18 U.S.C. § 3582(c)(2) motion for a
sentence reduction and reduced his sentence to “time-served.”

                                                4
              Case: 11-14065     Date Filed: 08/28/2012    Page: 5 of 5

“past history of dealing in drugs before” and his “having drugs that obviously

were packaged for sale,” the district court concluded that a sentence within the

advisory guidelines range was not sufficient.

      Although Parham’s 40-month sentence is thirteen months above the

advisory guidelines range, it is below the five-year statutory maximum. Given

Parham’s long history of drug offenses and his return to drug dealing only three

years after his release from prison, we cannot say the district court’s decision to

vary upward was unreasonable.

      AFFIRMED.




                                          5